DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are pending and have been examined.
This action is in reply to the papers filed on 11/11/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/11/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/25/2020 as modified by the amendment filed on 11/11/2021. 
Terminal Disclaimer (DP rejection withdrawn)
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,856,053 has been reviewed and has been placed in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for implementing a midroll breaks feedback system.
Claim 21 recites [a] computer-implemented method comprising: providing, by a content server to a plurality of devices, a media item for presentation, the media item including a first content slot for presenting one or more content items, the first content slot positioned at a first temporal position within the media item; determining, by the content server, based on performance data corresponding to the one or more content items presented by the plurality of devices within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position, wherein the first temporal position and the second temporal position are break points within the media item; adjusting, by the content server, the position of the first content slot within the media item from the first temporal position to the second temporal position; and transmitting, by the content server, responsive to adjusting the position of the first content slot within the media item from the first temporal position to the second temporal position, the media item to a first client device to cause the first client device to display supplemental content within the first content slot at the second temporal position of the media item.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 21-32 recite a method and, therefore, are directed to the statutory class of a process. Claims 33-40 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 21: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
21. A computer-implemented method comprising:

No additional elements are positively claimed.
providing, by a content server to a plurality of devices, a media item for presentation, the media item including a first content slot for presenting one or more content items, the first content slot positioned at a first temporal position within the media item; 

This limitation includes the step of providing, by a content server to a plurality of devices, a media item for presentation, the media item including a first content slot for presenting one or more content items, the first content slot positioned at a first temporal position within the media item. 
But for the content server and plurality of devices, this limitation is directed to transmitting/providing content in order to facilitate the implementation of a midroll breaks feedback system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing, by a content server to a plurality of devices, a media item for presentation
determining, by the content server, based on performance data corresponding to the one or more content items presented by the plurality of devices within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position, wherein the first temporal position and the second temporal position are break points within the media item; 

This limitation includes the step of determining, by the content server, based on performance data corresponding to the one or more content items presented by the plurality of devices within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position, wherein the first temporal position and the second temporal position are break points within the media item. 
But for the content server this limitation is directed to making a determination about the position or placement of content based upon performance data in order to facilitate the implementation of a midroll breaks feedback system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
determining, by the content server, based on performance data corresponding to the one or more content items presented by the plurality of devices within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position…
adjusting, by the content server, the position of the first content slot within the media item from the first temporal position to the second temporal position; and 

This limitation includes the step of adjusting, by the content server, the position of the first content slot within the media item from the first temporal position to the second temporal position. 
But for the content server this limitation is directed to adjusting the position of content in order to facilitate the implementation of a midroll breaks feedback system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
adjusting, by the content server, the position…
transmitting, by the content server, responsive to adjusting the position of the first content slot within the media item from the first temporal position to the second temporal position, the media item to a first client device to cause the first client device to display supplemental content within the first content slot at the second temporal position of the media item.

This limitation includes the step of transmitting, by the content server, responsive to adjusting the position of the first content slot within the media item from the first temporal position to the second temporal position, the media item to a first client device to cause the first client device to display supplemental content within the first content slot at the second temporal position of the media item. 
But for the content server and client devices, this limitation is directed to transmitting and displaying content in order to facilitate the implementation of a midroll breaks feedback system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
transmitting, by the content server, …, the media item to a first client device…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as transmitting and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to transmit and display data. Applicant’s Specification (PGPub. 2021/0084385 [0068 – general purpose processing devices; 0075 – general purpose computer]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed server / client device merely transmits and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 33 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 22-32 and 34-40 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims providing content for display, determining which slot to position content, and transmitting content for display on a client device. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a midroll breaks feedback system. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
No Prior-art Rejection
Claims 21-40 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long et al., US 2010/0205049.  Advertisement management for live internet multimedia content.
Zigmond et al., US 2011/0047567.  Advertisement transcoding and approval.
Gadoury et al., US 2012/0166289. Real-time media stream insertion method and apparatus.
Colaco et al., US 2013/0237318. Configuring advertisements in a video segment based on a game result.
Ivy et al., US 2013/0263182. Customizing additional content provided with video advertisements.
Hadfield et al., US 2013/0305273. System and method for television advertisement audience measurement.
Mak, US 2014/0115631.  User control of ad selection for subsequent ad break of a streaming video.
Brueck et al., US 2014/0259048.  Advertisement insertion into media content for streaming.
Mak et al., US 2014/0123173 [Summary of the Invention].  
Regarding Claim 21. Moonka et al. 2011/0289531 teaches A computer-implemented method comprising: providing, by a content server, a media item for presentation to a plurality of devices, the media item including a first content slot for presenting one or more content items, the first content slot positioned at a first temporal position within the media item (Moonka et al. 2011/0289531 [0011 - determining one or more positions in the video, and adding an advertisement slot to the video at each determined position] According to one aspect, a computer-implemented method includes receiving a video, determining one or more positions in the video, and adding an advertisement slot to the video at each determined position. [0051] As described above, a video may have one or more advertisement slots. An advertisement slot is a span of time in a video that is reserved for presenting video advertisements. In some implementations, an advertisement slot is akin to the well-known commercial break within or between television programs. An advertisement slot may be located anywhere in the video, including at the beginning (before the feature content of the video), in between portions of the video, or at the end (after the feature content of the video). A video may have one or more advertisement slots. An advertisement slot may be of any non-zero length. In an exemplary implementation, the length of an advertisement slot is thirty (30) seconds. In another exemplary implementation, the length of an advertisement slot is sixty (60) seconds. Furthermore, in some implementations, the advertisement slot has a maximum length and the total running time of the one or more video advertisements placed in a particular slot may be less than or equal to the maximum length of that slot.);
determining, by the content server, based on performance data corresponding to the one or more content items presented within the first content slot at the first temporal position of the media item, to adjust a position of the first content slot from the first temporal position to a second temporal position (Moonka et al. 2011/0289531 [0087 - an ad slot position determination module 1122 for determining positions of advertisement slots in video advertisements and storing the determined positions in metadata; an ad interaction analysis module 1124 for analyzing interaction data associated with video advertisements and/or users and targeting advertisements based on the analyzing] Memory 1106 may store the following modules or sets of instructions, or subsets or supersets thereof: an operating system 1116 for performing system functions and hardware-dependent tasks; a communication module 1118 for communicating with other computers or devices through one or more computer networks such as local area networks, wide area networks, the Internet, etc.; an ad pricing and bidding module 1120 for providing tools for advertisers to bid for advertisement placements, for adjusting bids based on advertisement interaction data, and for facilitating pricing and bidding of video advertisements based on the number or quality of plays, or a combination of plays and either impressions or click-throughs; an ad slot position determination module 1122 for determining positions of advertisement slots in video advertisements and storing the determined positions in metadata; an ad interaction analysis module 1124 for analyzing interaction data associated with video advertisements and/or users and targeting advertisements based on the analyzing; an ad targeting and placement module 1126 for targeting and placements advertisements based on categories or a run-of-network model; and a video categorization module 1128 for mapping videos to categories. [0079 - Data regarding the users' interactions are gathered, and based on the interaction data, a second set of video ads are presented to the same users – interaction data interpreted as performance data corresponding to content items presented] More generally, the process of providing advertisements based on user interaction data includes presenting a first set of one or more video advertisements, gathering data regarding interactions with the first set of advertisements, and based on the interaction data, present a second set of one or more video advertisements. The first and second sets may or may not include video advertisements in common. Also, the users to which the first and second sets are presented may be the same or different. In one implementation, the first set of video ads are presented to one or more users. Data regarding the users' interactions are gathered, and based on the interaction data, a second set of video ads are presented to the same users. In another implementation, the first set of video ads are presented to a first set of one or more users. Data regarding the first set of users' interactions are gathered. Based on the interaction data with respect to the first set of users, a second set of video ads are presented to a second set of one or more users. [0063 - the user bids to have the provided advertisement placed in the particular time or slot] In some implementations, the user may request placement of an advertisement at a particular point in the video. As the user and potential advertiser is viewing a video, he may decide that he wishes to place an advertisement for display at a particular time or at a particular advertisement slot in the video. The user may select the sign-up control 310 at that particular time or slot. In one implementation, at the sign-up user interface, the user may elect to insert the provided advertisement into the particular time or advertisement slot at which the user selected the sign-up control 310 or into the advertisement slot nearest in time to when the user selected the sign-up control 310. In another implementation, the user bids to have the provided advertisement placed in the particular time or slot.);
Haberman et al. 2007/0168259 adjusting, by the content server, the position of the first content slot within the media item from the first temporal position to the second temporal position (Haberman et al. 2007/0168259 [0120] In some embodiments, the media content management application may use the web content to proactively adjust the placement of media content. In one example, in response to receiving feedback, the media content management application may determine that the location of the media content should be changed. The media content management application may place the media content into a different advertisement group, may place the media content into a different time slot, may associate the media content with a different television program, may associate the media content with a particular television program, or may associate the media content with a different targeted audience (e.g., a different demographic). The media content management application may use the web content to adjust the placement of media content prior to being broadcasted. [0124] In some embodiments, the media content management application may use the web content to reactively adjust the placement of the version of media content. In one example, in response to receiving feedback from a particular website, the media content management application may determine that the location of the media content should be changed. The media content management application may remove the media content from the broadcast lineup and place the media content into a different advertisement group, may place the media content into a different time slot, may associate the media content with a different television program, may associate the media content with a particular television program, or may associate the media content with a different targeted audience (e.g., a different demographic). The media content management application may use the web content to adjust the placement of media content after the version of media content has been broadcasted (e.g., but prior to subsequent broadcasts of the version of the media content).) 
Kilar et al. 2012/0110616 [0326] Referring now to FIG. 18B, the media program provider 110 transmits first data describing a representation of a first temporal location of an advertising break associated with a media program, as shown in block 1850. In one embodiment, this data is a webpage having data and instructions that, when executed on the user device 102, present the interface shown in FIG. 18A. In block 1852, the user device receives the first data and presents a representation of the first temporal location of the advertisement break associated with the media program. This can be performed, for example, by presenting the interface shown in FIG. 18A, with the temporal location of the advertising break shown by indicators 1814A-1814C. Next, as shown in block 1854, the user device 102 accepts a command to move the advertisement break from the first temporal location to a second temporal location in the media program, as shown in block 1854. Referring to FIG. 18C, this can be accomplished by selecting an indicator 1814 and moving it to a different location along the length of the progress bar 1806, for example, moving indicator 1814B to location 1814B'. This command indicates that the user 132 desires to move the advertisement break from a first temporal location indicated by 1814B later within the media program to a second temporal location indicated by 1814B'. In response to this command, the user device 102 transmits second data to the media program provider that describes the command to move the advertising break. For example, this data may simply identify the advertising break and indicate the desired temporal position. In block 1858, the media program provider receives the second data, and in block 1860, the data can be stored. In block 1862, the media program provider 110 transmits the media program and the advertisement(s) that are to have been played during the advertising break to the user device 102 in accordance with the second temporal location. Finally, in block 1864, the user device receives and plays the media program and the advertisement(s) during the advertising break according to the second temporal location.

Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 21-40, on page(s) 8-11 of Applicant’s Remarks (dated 11/11/2021), Applicants traverse the 35 USC §101 rejections arguing the following: the claims as a whole integrate the judicial exception into a practical application by providing an improved media presentation technique by offering an improved way to determine at which temporal position to insert supplemental content into a media item.
Respectfully, the Office disagrees and the claims remain rejected as follows.
Despite arguments to the contrary, the judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as transmitting and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Further, the claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to transmit and display data. Applicant’s Specification (PGPub. 2021/0084385 [0068 – general purpose processing devices; 0075 – general purpose computer]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed server / client device merely transmits and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional.

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682